Citation Nr: 1636696	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-31 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 25, 2008 for the award of service connection for tinnitus.  

2.  Entitlement to service connection for ischemic heart disease.  

3.  Entitlement to an effective date earlier than March 10, 2004 for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than March 10, 2004 for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	John Cameron, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

A November 2013 rating decision, in part, assigned a 60 percent rating for amputation, left foot, effective March 10, 2004.  VA received a notice of disagreement concerning the assigned effective date to the 60 percent rating for amputation, left foot, in February 2014.  A Statement of the Case was issued on November 5, 2015.  Correspondence was received from the Veteran's attorney (dated November 13, 2015) and received by VA on November 20, 2015, noted the claim for an effective date earlier than March 10, 2004 for the assignment of a 60 percent rating for amputation, left foot.  The Veteran's attorney stated that VA received a notice of disagreement from the Veteran in February 2014.  The attorney asserted that VA failed to issue a Statement of the Case concerning the February 2014 notice of disagreement and requested payment of the total VA benefits granted by the Board for the period from March 10, 2004 and August 15, 2013, and issue a Statement of the Case to the Veteran's February 2014 notice of disagreement within thirty days.  As noted above, a Statement of the Case was issued on November 5, 2015 and indicated that a copy was sent to the attorney.  Thus, the Board finds that the attorney correspondence, while received within the 60-day period in which to appeal the issue, is not considered a substantive appeal as the attorney requested payment and that the RO issue a Statement of the Case.  There is no other correspondence received within 60 days of notice of the Statement of the Case that can be construed as a substantive appeal and a VA Form 9 was not received by VA.      See 38 C.F.R. § 20.302 (2015) ("a Substantive Appeal must be filed within 60 days from the date that the agency of jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination, whichever period ends later").  The next correspondence received by VA is dated in March 2016, after the expiration of the 60-day period to appeal.  Accordingly, the Board finds that the issue is not on appeal.   

The issue of entitlement to service connection for headaches has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an effective date earlier than March 10, 2004 for the award of entitlement to a TDIU and entitlement to an effective date earlier than March 10, 2004 for DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Construed liberally, on December 20, 1972, VA received an informal claim for service connection for tinnitus.  

2.  The Veteran served in the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicides during active service. 
 
3.   The medical evidence of record shows that the Veteran has been diagnosed with ischemic heart disease and prescribed Metoprolol.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 20, 1972, but no earlier, for the award of service connection for tinnitus, are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action to grant service connection for ischemic heart disease, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board observes that the Veteran's claim for entitlement to an earlier effective date for service connection for tinnitus is a downstream issue from the grant of service connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 (VCAA) notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In this case, service connection for tinnitus was granted and an initial effective date was assigned in a May 2014 rating decision giving rise to the present appeal.  Therefore, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran has also been satisfied in this case.  The identified records have been obtained and associated with the claims file.  Additionally, there is no reasonable possibility that a VA medical examination or opinion would help to substantiate this claim as there is no legal basis for an effective date earlier than December 20, 1972, the effective date granted in this decision.  The Veteran has not identified any additional evidence to substantiate the claim for an earlier effective date, and no further action is required to comply with the duty to assist.  

Earlier Effective Date 

The statutory and regulatory provisions specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

The Court has found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995); Brannon v. West, 12 Vet. App. 32 (1998).

In this case, an August 1972 rating decision continued a 10 percent rating for service-connected right ear hearing loss.  In a statement received by VA on December 20, 1972, as date stamped by "Vets Asst Ofc, VAH", the Veteran stated that he was not satisfied with his rating.  He stated that he was sending in an appeal.  He reported that his hearing was still giving him problems.  He reported that he had ringing in his ear often.  The Veteran stated that whenever a loud noise was close or near, he had loud ringing in his ears.  The RO treated the Veteran's statement as a notice of disagreement with the August 1972 rating decision and the assigned 10 percent rating for right ear hearing loss.  

In this case, the Board finds that a sympathetic reading of the statement received by VA on December 20, 1972, is an informal claim for service connection for tinnitus.  Thus, the Veteran's informal claim remained pending until it was adjudicated by the RO in the May 2014 rating decision, wherein service connection was granted and an effective date of November 25, 2008 was assigned to the award of service connection for tinnitus.   

As the Board determined that the Veteran's claim for service connection for tinnitus was received on December 20, 1972, the matter turns to the assignment of the proper effective date, i.e., the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

According to VA regulation, the "date entitlement arose" is the date when the claimant met the requirements for the benefits sought, on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that VA receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

As noted above, the December 1972 statement from the Veteran indicated that he experienced ringing in his ear.  A January 1973 audiometric examination indicated a diagnosis of right ear hearing loss, but made no mention of tinnitus or ringing in the ears.  A February 1973 Summary Report of Examination for Loss of Organic Hearing Acuity does not reveal any complaint or diagnosis of tinnitus.  

A January 27, 2004 VA audiology consult note indicated that the Veteran reported intermittent tinnitus, bilateral.  

A January 21, 2005 VA audiological examination report shows that the Veteran was assessed for tinnitus.  The Veteran reported that whenever he was around any loud noise, he would hear a sharp ringing in his ears.  He stated that it occurred at least two times per week and was primarily in the right ear.

A May 5, 2006 private medical treatment record noted that the Veteran had a history of right-sided deafness, which started in the late 1960s.  He was prescribed a strong antibiotic during his service.  Thereafter, he developed progressive hearing loss and "even worse ringing of the ears," which sometimes went into the opposite ear.  

A November 25, 2008 VA medical examination report shows that the Veteran reported intermittent right ear tinnitus.  The examiner opined that given the medical history, it was at least as likely as not due to medical treatment with antibiotics after injury in service.  

In this case, the November 2008 VA examiner indicated that the Veteran had recurrent symptoms of tinnitus since he was treated with antibiotics after an injury during active service.  The Veteran's December 20, 1972 statement indicated that he had ringing in his ear often, and explained that whenever a loud noise was close or near, he had loud ringing in his ears.  As a lay person, the Veteran is competent to diagnose a simple medical condition capable of lay observation, such as tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also finds that the Veteran is credible to report the chronic nature of his tinnitus.  

In light of the above, the Board finds that the Veteran's informal claim for service connection for tinnitus was received on December 20, 1972 for tinnitus and the date of claim is the earliest date that can be assigned for the award of entitlement to service connection for tinnitus in this case.  38 C.F.R. § 3.400.  

Ischemic Heart Disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for certain specified diseases, including ischemic heart disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015). 

In this case, the evidence shows that the Veteran served in Vietnam during the prescribed time period and is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

VA requested a medical opinion regarding the nature of the Veteran's claimed heart disability.  An August 2011 VA examiner reviewed the claims file and discussed the Veteran's medical history, to include a June 21, 2004 treatment record indicating METs of 10.10, fixed percussion defect, interseptal wall, and ejection fraction of 53 percent.  The VA examiner stated that the Veteran's heart disease was "at least as less likely as not" ischemic heart disease as described in the "Nehmer Training Guide Description."  The VA examiner explained that the fixed percussion defects, loss of wall motion, and scars reported in the records were consistent with a remote MI.  The VA examiner stated that the June 22, 2004 date was the earliest confirmed date for objective diagnosis of ischemic heart disease.  In addition, the Board observes that VA medical treatment records dated in 2005 and 2006 show that the Veteran was prescribed Metoprolol for his heart.  

The Board recognizes that there are no current medical records regarding treatment for the Veteran's ischemic heart disease.  However, given the evidence of record and treatment plan, which included prescribed medication for his heart, the Board will resolve reasonable doubt in favor of the Veteran and finds that the evidence is at least in equipoise as to whether the Veteran has been diagnosed with ischemic heart disease manifest to a compensable degree.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7006 (10 percent rating is assigned for continuous medication required for myocardial infarction).  Therefore, as the Veteran is presumed to have been exposed to herbicides during active service, presumptive service connection is granted for his diagnosed ischemic heart disease.  See 38 U.S.C.A. §§ 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of December 20, 1972, but no earlier, for the award of service connection for tinnitus is granted.

Entitlement to service connection for ischemic heart disease is granted.  


REMAND

A November 2013 rating decision granted entitlement to a TDIU effective August 16, 2013 and granted basic eligibility for DEA benefits effective August 16, 2013.  In February 2014, VA received correspondence disagreeing with the effective dates assigned by the November 2013 rating decision.  Thereafter, a November 2015 rating decision assigned earlier effective dates of March 10, 2004 to the grant of entitlement to a TDIU and basic eligibility for DEA benefits.  However, this is not a full grant of the benefit sought and the Veteran has requested effective dates earlier than March 10, 2004.  A Statement of the Case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

Accordingly, the issues are REMANDED for the following action:

Issue a Statement of the Case with respect to the November 2013 rating decision as to the assigned effective dates for TDIU and basic eligibility for DEA benefits.  Notify the Veteran that to vest the Board with jurisdiction over an issue, a timely substantive appeal must be completed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the issue(s) to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


